Case 1:21-cv-00119-NGG-VMS Document 9 Filed 03/16/21 Page 1 of 1 PageID #: 42




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------X
LUC BURBON,

                                           Plaintiff,                     NOTICE OF VOLUNTARY
                     -against-                                            DISMISSAL PURSUANT TO
                                                                          F.R.C.P. 41(a)(1)(A)(i)

IDEAL INDUSTRIES, INC.,                                                   Case No.: 1:21-cv-00119-NGG-
                                                                                       VMS

                                           Defendants.
--------------------------------------X


       NOTICE OF VOLUNTARY DISMISSAL PUSUANT TO F.R.P. 41(a)(1)(A)(i)

       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Luc
Burbon by his counsel, hereby gives notice that the above- captioned action is voluntarily
dismissed, with prejudice against the Defendant Ideal Industries, Inc.



Dated: New York, New York
            March 15, 2021

                                                    THE MARKS LAW FIRM, PC


                                                    By:
                                                      Bradly G. Marks
                                                      Attorney for Plaintiff
                                                     175 Varick Street, 3rd Fl
                                                     New York, NY 10014
                                                     T:(646) 770-3775
                                                     F: (646) 770- 2639
                                                     Brad@markslawfirm.net

                                                        SO-ORDERED.
                                                        /s/ Nicholas G. Garaufis, U.S.D.J.
                                                        Hon. Nicholas G. Garaufis
                                                        Date: March 16, 2021
